* Headnote 1. Intoxicating Liquors, 33 C.J., Section 198.
The appellant was indicted for unlawfully having in his possession intoxicating liquors in a quantity exceeding one quart, and was put upon trial, convicted, fined, and sentenced to a term in the county jail. The evidence used against him was obtained by means of a search warrant. The appellant owned a drug store, a part of which was occupied by him as a living and sleeping room, and a lot of Jamaica ginger was found in his room, and this was the only intoxicating liquor shown to have been possessed by the defendant.
In Young v. State, and Davison v. Town of Newton
(Miss.), 102 So. 161, 36 A.L.R. 717, we held that the statute prohibiting the possession of intoxicating liquors did not apply to articles used as medicines, etc., which might be lawfully possessed for certain purposes, and that the possession of Jamaica ginger, put up in accordance with the United States Pharmacopoeia, recognized as having a *Page 182 
proper medicinal value and use, would not sustain a conviction under the statute. See, also Reeves Grocery Co. v. State
(Miss.), 103 So. 425, following the above decision. These cases are squarely in point in the case before us, and the judgment and conviction will be reversed, and appellant discharged.
Reversed, and appellant discharged.